Citation Nr: 1119820	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-21 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the Veteran's service-connected status-post bimalleolar fracture of the left ankle.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected status-post bimalleolar fracture of the left ankle.  

3.  Entitlement to an increased rating in excess of 10 percent for status-post bimalleolar fracture of the left ankle.  



REPRESENTATION

Appellant represented by:	John S. Berry, Esq.



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1989 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied service connection for a lumbar spine condition and for a right knee condition and continued the 10 percent evaluation of status-post bimalleolar fracture of the left ankle.  

The issue of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not experience chronic symptoms of a lumbar spine disability during service or continuous symptoms of a low back disability since separation from service.  

2.  The Veteran does not have a currently diagnosed disability of the lumbar spine.  

3.  The Veteran's status-post bimalleolar fracture of the left ankle is not manifested by marked limitation of motion of the ankle.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for a disability rating in excess of 10 percent for status-post bimalleolar fracture of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record shows that through a VCAA letter dated December 2008 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection and an increased rating.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in December 2008 prior to the initial unfavorable decision in March 2009.  In this case, the December 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claims.  

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, service treatment records, and lay evidence.  The Veteran again indicated that he received chiropractic treatment from a private practitioner.  The record shows two documented attempts to obtain those records by the RO in December 2008 and January 2009.  The RO received no response from the chiropractic center.  As there is no indication that a third attempt would produce a more favorable response, the Board finds that the duty to assist has been satisfied regarding the Veteran's chiropractic records.  In any event, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  

The Veteran was afforded a VA examination of the joints in January 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings to include a nexus opinion with adequate bases for the opinion.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes and to decide the claim of service connection.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal. 

Service Connection for a Lumbar Spine Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran contends that he has a current lumbar spine disability that may be causally related to his service-connected left ankle disability.  Service treatment records are silent regarding any complaints, treatment, or diagnosis of a lumbar spine disability.  On the September 1995 separation report of medical history, the Veteran marked no when asked have you ever had or have you now recurrent back pain.  On the Veteran's September 1995 separation report of medical examination, the examiner noted the Veteran's spine and musculoskeletal system as clinically normal.  Therefore, the Board finds that the Veteran did not have chronic symptoms of a lumbar spine disability during service.  

The Board notes that the Veteran does not have a current diagnosed lumbar spine disability.  In a November 2008 VA physical assessment, the Veteran reported no chronic medical complaints, specifically reporting no back pain.  The examiner found good range of motion and no negative musculoskeletal findings.  The Veteran was afforded a VA examination in January 2009.  The examiner also did not find any lumbar spine disability.  The examiner generally noted that the Veteran's back condition is relatively mild and would more likely be caused by his physically demanding profession.  VA treatment records are silent regarding any complaints or diagnosis of a lumbar spine disability. 

Although the Veteran complains of pain and stiffness for which he uses chiropractic treatment, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Based on the lack of symptoms of a lumbar spine disability during service and a lack of a current diagnosis of a lumbar spine disability, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disability.  Because the Board finds that there is no current disability of the lumbar spine, there is also no basis to grant service connection for a lumbar spine disability secondary to the service connected left ankle disability.  As the preponderance of the evidence is against the claim of service connection for a lumbar spine disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Status-Post Bimalleolar Fracture of the Left Ankle

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's postoperative residuals of a left ankle injury have been rated under Diagnostic Code 5271 for limitation of motion of the ankle.  Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent rating and marked limitation of motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are to 20 degrees dorsiflexion and to 45 degrees in plantar flexion.  38 C.F.R. § 4.71, Plate II.

After a review of all the evidence in this case, lay and medical, the Board finds that the weight of the evidence does not show marked limitation of motion of the Veteran's left ankle during the rating period on appeal.  

In his claim, the Veteran reported his ankle becoming stiff and painful with limited motion.  He noted that he cannot run due to soreness in his ankle and has difficulty going up or down stairs without his ankle becoming stiff and sore.  

The Veteran was afforded a VA examination of the joints in January 2009.  At that time, the Veteran complained of pain every other day for which he takes no medication.  The Veteran also reported occasional numbness in the ankle after prolonged sitting that goes away after he moves around.  He reported swelling occasionally twice per week, especially if he walks more than normal.  He described his ankle disability as stable and is able to do all chores around the house without problems.  He did report some problems in his occupation as a dry-waller as he cannot remain on stilts for more than an hour or so.  The Veteran denied any limp or abnormal gait.  

Upon examination, the examiner found no deformity, giving way, instability, weakness, incoordination, effusions, or episodes of dislocation or subluxation.  The examiner did note pain, stiffness, and tenderness.  The Veteran's gait was normal and he showed no other evidence of abnormal weight bearing.  The range of motion of the left ankle was dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  The examiner noted no objective evidence of pain with active motion to include following repetitive motion.  He also found no additional limitations after three repetitions of range of motion.  

The remainder of the record is silent for any complaints, treatment, or diagnosis of a left ankle disability during the rating period on appeal.  In fact, during a November 2008 primary care assessment to establish the Veteran as a new patient, the Veteran reported no medical problems that he knows of other than a recent injury.  The Veteran reported no muscle aches or pains and no joint pain.  Upon examination, the physician's assistant noted no swelling, no deformity, and a good range of motion.  

The Board finds that the weight of the evidence is against a finding of marked limitation of motion.  Range of motion findings at no point show marked limitation of motion.  At no point did range of motion measurements indicate of loss of more than half of the normal total range of motion of the ankle.  Therefore, the Board finds that the Veteran's range of motion does not constitute, or more nearly approximate, marked limitation of motion of the left ankle.  

The Board notes that the January 2009 VA examination specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the left ankle was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  Even considering these factors, the Veteran's limitation of motion was mild and not marked.  Therefore, applying the DeLuca criteria does not lead to a higher rating.  

The Board has considered whether any other diagnostic codes available possibly apply to the Veteran's left ankle disability.  The left ankle disability is not manifested by ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  Therefore, no other diagnostic codes are applicable to the Veteran's left ankle disability.

The Board finds that a preponderance of the evidence is against the claim for an increased disability rating than 10 percent for status-post bimalleolar fracture of the left ankle for any period of rating on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported pain, swelling, limitation of motion, and stiffness related to his left ankle disability.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disability, and finds that the rating schedule (Diagnostic Codes 5270 and 5271) adequately provides for ratings based on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of the left ankle disability.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  The Board notes that the VA examiner addressed the effect of pain and repetition in determining the Veteran's range of motion measurements, and the Board has also considered the Veteran's lay statements addressing his pain and limitation of motion. 

As the Board has considered all facets of the Veteran's left ankle disability in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected ankle disability.  As the rating schedule is adequate to rate the Veteran's service-connected status-post bimalleolar fracture of the left ankle, referral for extraschedular consideration is not warranted.


ORDER

Service connection for a lumbar spine disability is denied.

An increased disability rating in excess of 10 percent for status-post bimalleolar fracture of the left ankle is denied.


REMAND

In his November 2008 claim,  the Veteran contended that he has a current right knee disability either directly related to service or secondarily related to his service-connected left ankle disability.  The Veteran's service treatment records do show a complaint of right knee pain during service.  During the January 2009 VA examination, the examiner addressed only the Veteran's secondary service-connection claim and did not provide a nexus opinion regarding his direct service-connection contentions.  Therefore, the Veteran should be afforded a new VA examination to determine any current right knee disability and to provide a nexus opinion regarding any relationship between his current knee complaints and his complaint during service.  

Accordingly, the issue of service connection for a right knee disability is REMANDED for the following action:

1.  The Veteran should be afforded a new VA examination to ascertain the nature and etiology of any right knee disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list any current right knee disability and clearly address the following:

As to any current right knee disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should discuss the Veteran's reported history of symptoms since service separation and his complaint of right knee pain during service.

A complete rationale should be given for any opinion provided.

2.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection is warranted for a right knee disability.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


